                  Case 1:20-cr-00107-DAD-BAM Document 9 Filed 08/21/20 Page 1 of 2
AO 98 (Rev. 12/11- EDCA [Fresno]) Appearance Bond



                                   UNITED STATES DISTRICT COURT
                                                                   for the
                                                Eastern District of California
UNITED STATES OF AMERICA,
                                                                        )
                                                                        )
                                 v.
                                                                        )
                                                                                Case No.       1:20-cr-00107-DAD-BAM
                                                                        )
CHRISTOPHER PATTERSON                                                   )
                             Defendant

                                           APPEARANCE AND COMPLIANCE BOND

                                                         Defendant’s Agreement
I, CHRISTOPHER PATTERSON                                        (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
            (   ) to appear for court proceedings;
            (   ) if convicted, to surrender to serve a sentence that the court may impose; or
            (   ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                               Type of Bond
(     ) (1) This is a personal recognizance bond.

(     ) (2) This is an unsecured bond of $                                                    , with net worth of: $

(     ) (3) This is a secured bond of $                                               , secured by:

        (     ) (a) $                                 , in cash deposited with the court.

        (     ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                (describe the cash or other property, including claims on it – such as a lien, mortgage, or loan – and attach proof of
                 ownership and value):

                                                                                                                                         .
                 If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (     ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):


                                                                                                                                         .

                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                                                                                                                                                       Page2

                    Case 1:20-cr-00107-DAD-BAM Document 9 Filed 08/21/20 Page 2 of 2
AO 98 (Rev.   l2ll l- EDCA [Fresno])   Appearance Bond



                                                                                                                     and the
                                                               bond ended at any time. This bond will be satisfied
Rerease of the Boncr. The court may order this appearance                                         (2) the defendant reports to
                                                           is found not guilty on all charges, or
security will be releaseJ when either: ( I ) the oerenaant
serve a sentence

                                                                       Declarations

                                                                         -   and each surety   -    declare under penalty of perjury that:
ou,nership of the property/Net Worth. I, the defendant
                                                                                     included on the bond;
          (l)         all owners ofthe property securing this appearance bond are
                                                                                 above; and
          (2)         the property is not subject to claims, except as described
                                                                                further claims to be made against any properly'
          (3)         I will not reduce my net worth, sell any property, allow
                                                                                  and Compliance Bond is in effect'
                       or do anything to reduce the value while this Appearance
                                                                                                              conditions
                                                            this appearance bond and have either read all the
Acceptance. I, the defendant- and each surety - have read
of release set by the court or had them explained to me.
                                                         I agree to this Appearance and compliance Bond'




                                                      declare under penalty of perjury that this information
                                                                                                             is            true'   (See 28   u's'c'$   1746')
 I, the defendant      -   and each surety        -

 Date:    I                                                                                                  Defendant
                                                                                                                                            h,*rL' /r/u, u.

                                                                                                   Surety/property owner   -    signature and date
                    Surety/property owner    -    printed name



                                                                                                   Surety/property owner   -    signature and date
                    Surety/property owner    -    printed name



                                                                                                   Surety/property owner    -   signahte and date
                    Surety/property owner     -   printed name




                                                                                  CLERK OF COURT


          8/21/2020                                                                 /s/ Susan Hall
  Date:
                                                                                                        Signature of Clerk or DePutY Clerk



  Approved.
          August 21, 2020
  Date:
                                                                                                                Judge's signature
